DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 8/29/22.  


   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 8/29/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20180032360 A1) in view of Xiao (US 20200387405 A1) and Melcher (US 8601202 B1). 

With respect to claim 1, the Agarwal reference teaches a non-transitory computer readable storage medium comprising instructions stored thereon that, when executed by a processor, cause the processor to: 
send an indication of a first storage location to a destination host, wherein the first storage location includes content that is swapped out from a memory location in a source host, wherein the indication includes one or more of (a) a logical address of the first storage location that maps to a first physical address of the first storage location or (b) the first physical address; (see fig. 4; and paragraph 55, where aspects of FIG. 4 relate to creating new logical mappings in a hypervisor mapping table (e.g., translation table) for physical memory pages of a source asset stored on a memory device such that the memory pages may be accessed by a target asset. In this way, the logical mapping (e.g., logical address identifiers) corresponding to a subset of the set of data (e.g., physical memory pages) may be changed from a source asset (e.g., logical partition, virtual machine) to a second target asset within the memory device; and paragraph 60, where write-accesses may include requests to edit, modify, rename, create, delete, copy, or perform other operations that affect the contents of the set of data) and 
wherein the destination host accesses the content of the first storage location. (paragraph 55, where aspects of FIG. 4 relate to creating new logical mappings in a hypervisor mapping table (e.g., translation table) for physical memory pages of a source asset stored on a memory device such that the memory pages may be accessed by a target asset)
	However, the Agarwal reference does not explicitly teach that the source host and destination host are different physical hosts; and to map the logical address of the first storage location to a second physical address of a second storage location.
The Xiao reference teaches it is conventional to have the source host and destination host be different physical hosts.  (see fig. 2, where virtual machines 211-212 are on different physical hosts; and paragraph 50, where a data transmission system 200 includes at least two hosts a host 201 and a host 202. At least one virtual device separately runs on the host 201 and the host 202. The virtual device may be a virtual machine or a docker)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Agarwal reference to have the source host and destination host be different physical hosts, as taught by the Xiao reference. 
The suggestion/motivation for doing so would have been to allow efficient sharing of data over a network.  (Xiao, paragraph 49) 
However, the combination of the Agarwal and Xiao references does not explicitly teach to map the logical address of the first storage location to a second physical address of a second storage location.
The Melcher reference teaches it is conventional to map the logical address of the first storage location to a second physical address of a second storage location. (column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Agarwal and Xiao references to have wherein map the logical address of the first storage location to a second physical address of a second storage location, as taught by the Melcher reference. 
The suggestion/motivation for doing so would have been to allow inter-partition wear leveling operations to be performed as background processes that are transparent to the host system and/or user. (Melcher, column 5, line 50 to column 6, line 2)
Therefore it would have been obvious to combine the Agarwal, Xiao, and Melcher references for the benefits shown above to obtain the invention as specified in the claim.
With respect to claim 2, the combination of the Agarwal, Xiao, and Melcher references teaches the medium of claim 1, wherein the destination physical host translates the logical address to the first physical address before the logical address is mapped to the second physical address. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address; and see Xiao, fig. 2 and paragraph 50)

With respect to claim 3, the combination of the Agarwal, Xiao, and Melcher references teaches the medium of claim 1, further comprising instructions stored thereon that, when executed by the processor, cause the processor to present a view of each swap block device to the source physical host via a device mapper. (Agarwal, paragraph 72, where a source asset including a first logical partition may manage a set of physical memory pages on a shared memory device. The set of physical memory pages may be associated with a first set of logical address identifiers that indicate the storage location of the set of physical memory pages; and see Xiao, fig. 2 and paragraph 50)

With respect to claim 4, the combination of the Agarwal, Xiao, and Melcher references teaches the medium of claim 1, further comprising instructions stored thereon that, when executed by the processor, cause the processor to: interpose on input/output sent to one or more swap devices to access the first storage location; and map the logical address to the second physical address using the interposition. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address)

With respect to claim 5, the combination of the Agarwal, Xiao, and Melcher references teaches the medium of claim 1, further comprising instructions stored thereon that, when executed by the processor, cause the processor to send second content of a second memory location from the source physical host to the destination physical host. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address; and see Xiao, fig. 2 and paragraph 50)

With respect to claim 6, the combination of the Agarwal, Xiao, and Melcher references teaches the medium of claim 5, wherein the memory location is a first memory location, further comprising instructions stored thereon that, when executed by the processor, cause the processor to identify, in the source physical host, that the content of the first memory location is swapped out to the first storage location and that the second memory location includes the second content. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address; and see Xiao, fig. 2 and paragraph 50)

With respect to claim 7, the combination of the Agarwal, Xiao, and Melcher references teaches the medium of claim 1, further comprising instructions stored thereon that, when executed by the processor, cause the processor to send the first storage location in place of page content of the memory location. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address; and see Xiao, fig. 2 and paragraph 50)

With respect to claim 21, the combination of the Agarwal, Xiao, and Melcher references teaches the medium of claim 1, wherein mapping the logical address of the first storage location to the second physical address of the second storage location is in response to sending the indication of the first storage location to the destination physical host. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address)

With respect to claim 22, the combination of the Agarwal, Xiao, and Melcher references teaches the medium of claim 1, wherein the source physical host has access to content of the second storage location via the logical address of the first storage location. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address)

Claims 8-14 are the apparatus implementation of the non-transitory computer readable storage medium as recited in claim 1-8 and 21-22, and rejected under the same rationale.  The Examiner notes that the Agarwal reference teaches ‘a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus to’ perform the steps noted above as shown in fig. 1 and paragraph 43. 

Claims 15-20 are the method implementation of the non-transitory computer readable storage medium as recited in claim 1-8 and 21-22, and rejected under the same rationale.  

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see pages 8-10) with respect to claims 1-20 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the inclusion of the Xiao reference to teach newly amended limitation of ‘physical hosts’ (as argued on page 9) as shown in the rejections above. Further, the Examiner notes the rejections of claims 21-22 to address the newly cited claims as shown above (as argued on page 10).  

   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137